         Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


ARTHUR JOHNSON, on behalf of himself and all                 Civil Case Number: _____________
others similarly situated,

                        Plaintiff(s),                                  CIVIL ACTION

                       -against-                            CLASS ACTION COMPLAINT
                                                           AND DEMAND FOR JURY TRIAL

ACTIVATE FINANCIAL, LLC; and JOHN
DOES 1-25,

                        Defendant(s).



        Plaintiff, ARTHUR JOHNSON, on behalf of himself and all others similarly situated

(hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against the above-

named Defendant, ACTIVATE FINANCIAL, LLC (hereinafter “ACTIVATE”); and JOHN

DOES 1-25 their employees, agents, and successors (collectively "Defendants") the following:

                                   PRELIMINARY STATEMENT

        1.      Plaintiff brings this action for damages and declaratory relief arising from the

Defendants' violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        3.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts of

the Defendant that give rise to this action, occurred in substantial part, in this district.
            Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 2 of 14



                                          DEFINITIONS

       4.       As used in reference to the FDCPA, the terms “creditor,” “consumer,” “debt,” and

“debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                             PARTIES

       5.       The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

practices provides for the initiation of court proceedings to enjoin violations of the FDCPA and

to secure such equitable relief as may be appropriate in each case.

       6.       Plaintiff is a natural person and a resident of Bronx, New York, and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       7.       ACTIVATE is a limited liability company chartered under Utah law.

       8.       Upon information and belief, ACTIVATE use the mail, telephone, and facsimile

and regularly engages in business the principal purpose of which is to attempt to collect and

purchasing of debts.

       9.       ACTIVATE is a “Debt Collectors” as that term is defined by 15 U.S.C. §

1692(a)(6).

       10.      John Does 1-25, are fictitious names of individuals and business alleged for the

purpose of substituting names of defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state wide class action, pursuant to Rule 23 of the

Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all City of New

York consumers and their successors in interest (the “Class”), who were sent debt collection
         Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 3 of 14



letters and/or notices from the Defendants which are in violation of the FDCPA, as described in

this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                    All New York City consumers who were sent letters and/or
                    notices from ACTIVATE FINANCIAL, LLC concerning a
                    debt, owed to NCB MANAGEMENT SERVICES, INC., and
                    which included the alleged conduct and practices described
                    herein.

                    The class definition may be subsequently modified or refined.

                    The Class period begins one year to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                •   Upon information and belief, the Class is so numerous that joinder of all

                    members is impracticable because there may be hundreds and/or thousands of

                    persons who were sent debt collection letters and/or notices from the

                    Defendants that violate specific provisions of the FDCPA. Plaintiff is

                    complaining of a standard form letter and/or notice. (See Exhibit A, except

                    that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                    redacted the financial account numbers and/or personal identifiers in an effort

                    to protect Plaintiff’s privacy);

                •   There are questions of law and fact which are common to the Class and which

                    predominate over questions affecting any individual Class member. These

                    common questions of law and fact include, without limitation:
Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 4 of 14



           a.      Whether the Defendants violated various provisions of the

                   FDCPA;

           b.      Whether Plaintiff and the Class have been injured by the

                   Defendants’ conduct;

           c.      Whether Plaintiff and the Class have sustained damages and are

                   entitled to restitution as a result of Defendants’ wrongdoing and if

                   so, what is the proper measure and appropriate statutory formula to

                   be applied in determining such damages and restitution; and

           d.      Whether Plaintiff and the Class are entitled to declaratory and/or

                   injunctive relief.

    •   Plaintiff’s claims are typical of the Class, which all arise from the same

        operative facts and are based on the same legal theories.

    •   Plaintiff has no interest adverse or antagonistic to the interest of the other

        members of the Class.

    •   Plaintiff will fairly and adequately protect the interest of the Class and has

        retained experienced and competent attorneys to represent the Class.

    •   A Class Action is superior to other methods for the fair and efficient

        adjudication of the claims herein asserted. Plaintiff anticipates that no unusual

        difficulties are likely to be encountered in the management of this class action.

    •   A Class Action will permit large numbers of similarly situated persons to

        prosecute their common claims in a single forum simultaneously and without

        the duplication of effort and expense that numerous individual actions would

        engender. Class treatment will also permit the adjudication of relatively small
         Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 5 of 14



                   claims by many Class members who could not otherwise afford to seek legal

                   redress for the wrongs complained of herein. Absent a Class Action, class

                   members will continue to suffer losses of statutory protected rights as well as

                   monetary damages. If Defendants’ conduct is allowed to proceed without

                   remedy, they will continue to reap and retain the proceeds of their ill-gotten

                   gains.

               •   Defendants have acted on grounds generally applicable to the entire Class,

                   thereby making appropriate final injunctive relief or corresponding

                   declaratory relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       14.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       15.     Prior to May 7, 2007, Plaintiff incurred a financial obligation to Columbus Bank

and Trust Company (“Columbus”).

       16.     The Columbus obligation arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

       17.     The Columbus obligation did not arise out of a business transaction.

       18.     The Columbus obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       19.     Defendants are a "creditor" as defined by 15 U.S.C. § 1692a(4).

       20.     On or before April 3, 2019, the Columbus obligation was purchased by NCB

MANAGEMENT SERVICES, INC, (“NCB”).
            Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 6 of 14



        21.     At the time the Columbus obligation was purchased by NCB, the obligation was

past due.

        22.     At the time the Columbus obligation was purchased by NCB, the obligation was

in default.

        23.     On or before April 3, 2019 NCB placed with and/or turned over the Columbus

obligation to ACTIVATE for the purpose of collection.

        24.     At the time the NCB and/or turned over the Columbus obligation to ACTIVATE

for the purpose of collection, said obligation was in default.

        25.     ACTIVATE caused to be delivered to Plaintiff a letter dated April 3, 2019, which

was addressed to Plaintiff. Exhibit A.

        26.     The April 3, 2019 letter was sent to Plaintiff in connection with the collection of

the Columbus obligation.

        27.     The April 3, 2019 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

        28.     Upon receipt, Plaintiff read the April 3, 2019 letter.

        29.     After reading the April 3, 2019 letter, Plaintiff was unsure as to the validity of the

Columbus obligation.

        30.     After reading the April 3, 2019 letter, Plaintiff desired to dispute the validity of

the Columbus obligation.

        31.     After reading the April 3, 2019 letter, Plaintiff intended to dispute the validity of

the Columbus obligation.

        32.     The April 3, 2019 letter provides the following information:
        Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 7 of 14




       33.    More specifically, the April 3, 2019 states in part: “Unless you notify Activate

Financial, LLC to the address specified above….” [emphasis added].

       34.    Upon reading the April 3, 2019 letter, he believed that to effectively dispute the

Columbus obligation, he must do so by writing to ACTIVATE at the address listed of: P.O. Box

910009, San Diego, CA 92191-0009.

                        POLICIES AND PRACTICES COMPLAINED OF

       35.    It is ACTIVATE’s policy and practice to send written collection communications,

in the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

              (a)    Using false, deceptive or misleading representations or means in
                     connection with the collection of a debt;
          Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 8 of 14




                 (b)     Failing to inform the consumer what he must do to effectively dispute the
debt.

        36.      On information and belief, Defendants sent written communications in the form

annexed hereto as Exhibit A, to at least 40 natural persons in the City of New York, State of

New York with one year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        37.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        38.      Collection letters and/or notices, such as those sent by ACTIVATE, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        39.      15 U.S.C. §1692g(a)(3) provides:

                 Within five days after the initial communication with a consumer
                 in connection with the collection of any debt… send the consumer
                 a written notice containing ---

                 (3) a statement that unless the consumer, within thirty days after
                 receipt of the notice, disputes the validity of the debt, or any
                 portion thereof, the debt will be assumed valid by the debt
                 collector.


        40.      ACTIVATE violated 15 U.S.C. §1692g(a)(3) by sending a letter dated April 3,

2019, to Plaintiff, which failed to effectively inform Plaintiff of his right to dispute the debt.

        41.      Upon reading the April 3, 2019 letter the least sophisticated consumer would be

mislead to believe that in order to effectively dispute the debt he must do so by writing to

ACTIVE at P.O. Box 910009, San Diego, CA 92191-0009, when in fact there is no requirement

that a dispute must be in writing and mailed to the debt collector to be effective.
         Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 9 of 14



        42.    Pursuant to 15 U.S.C. 1692 et seq., Fair Debt Collection Practices Act., there in

no requirement that a dispute must be in writing to be effective.

        43.    15 U.S.C. §1692e provides: ‘A debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

        44.    Defendants violated 15 U.S.C. §1692e by stating in the April 3, 2019 letter that

“Unless you notify Activate Financial, LLC to the address specified above….” [emphasis added]

        45.    Defendants violated 15 U.S.C. §1692e by representing in the April 3, 2019 letter

that notification of a dispute must be in writing and mailed to ACTIVE at at P.O. Box 910009,

San Diego, CA 92191-0009.

        46.    15 U.S.C. §1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

        47.    ACTIVATE violated 15 U.S.C. §1692e(10) by making false representation in the

April 3, 2019 letter, that notification of a dispute must be in writing and mailed to ACTIVE at at

P.O. Box 910009, San Diego, CA 92191-0009.

        48.    ACTIVATE violated 15 U.S.C. §1692e(10) by making false representation in the

April 3, 2019 letter, that notification of a dispute must be in writing and mailed to ACTIVE at at

P.O. Box 910009, San Diego, CA 92191-0009, when in fact the method of providing notification

of a dispute is not limited to writing to ACTIVATE at P.O. Box 910009, San Diego, CA 92191-

0009.

        49.    Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

        50.    Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.
        Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 10 of 14



       51.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       52.     Plaintiff has suffered damages and other harm as a direct result of Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)      Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and the attorneys, Joseph K. Jones, Esq., as Class

Counsel;

               (b)      Awarding Plaintiff and the Class statutory damages;

               (c)      Awarding Plaintiff and the Class actual damages;

               (d)      Awarding pre-judgment interest;

               (e)      Awarding post-judgment interest.

               (f)      Awarding Plaintiff costs of this Action, including reasonable attorneys'

                        fees and expenses; and

               (g)      Awarding Plaintiff and the Class such other and further relief as the Court

                        may deem just and proper.


Dated: April 15, 2019

                                              s/ Joseph K. Jones
                                              Joseph K. Jones, Esq.
                                              JONES, WOLF & KAPASI, LLC
                                              One Grand Central Place
                                              60 East 42nd Street, 46th Floor
                                              New York, NY 10017
                                              (646) 459-7971 telephone
                                              (646) 459-7973 facsimile
                                              jkj@legaljones.com
         Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 11 of 14




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 12 of 14




             Exhibit

                          A
Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 13 of 14
Case 1:19-cv-03359-GHW Document 1 Filed 04/15/19 Page 14 of 14
